Warren E. Burger: We will hear arguments next in 78-1845, Illinois v. Vitale. Mr. Veldman, you may proceed whenever you are ready.
James S. Veldman: Thank you very much, Your Honors. Good morning. My name is James S. Veldman, and I represent the people of the State of Illinois. We are your petitioner here. We are concerned in this case with the applicability or I might say our position being the complete lack of applicability to the facts in this case of the double jeopardy provisions of the Fifth Amendment to the United States Constitution. On November 20, 1974, John Vitale struck with his automobile and killed two young children. On December 23, 1974, he was found guilty on a traffic ticket which was issued at the scene of the collision, charging him with failure to reduce speed to avoid an accident. On the following day December 24, 1974, Vitale was charged with two counts of involuntary manslaughter and because he was a minor at the time those charges took the form of a petition for adjudication of wardship. The judge in the juvenile court branch of the Unified Circuit Court of Cook County finally dismissed the involuntary manslaughter charges out among other basis, on the basis of double jeopardy and the people have appealed up through the state court system and now come before Your Honors. As Your Honors undoubtedly know, the Supreme Court of Illinois has certified that its decision was based squarely upon its interpretation of the Fifth Amendment double jeopardy clause. As you also know, I am sure, there was a very strong dissent in this case and I rely on a great deal of the logic and thinking of that dissent in my argument here. It is our position that these offenses are not the same offenses for double jeopardy purposes in that, one, they are not the same offense as defined under double jeopardy purposes and, secondly, that the traffic offense is not a lesser included offense of the offense of involuntary manslaughter. It is absolutely clear, Your Honors, that a person may not be twice placed in jeopardy for the same offense. What the clause protects is it prevents multiple prosecutions and/or punishments for the same offense. And those are the critical words, as this Court well knows, the same offense. The identity of the offense and not the act or series of acts involved is the crucial question presented in a double jeopardy case. Blockburger v. United States, Ciucci v. Illinois. Where one act or a series of acts in a violation of more than one statutory provision and where those violations are not the same offense as defined under Blockburger, that there is no prohibition about twice trying, convicting or punishing the defendant upon those charges, Blockburger as I have indicated, and Gavieres v. United States.
Potter Stewart: My problem, Mr. Veldman, in this case is, as you might have anticipated would be the problem of one or more members of the Court, is that whatever we might independently think about it, the Supreme Court of Illinois through the opinion of the late Mr. Justice Dooley has told us that in Illinois this is a lesser included offense. And to be sure, there was a very vigorous dissenting opinion, but that is the construction of the law of Illinois by the Illinois Supreme Court and we have no choice but what to accept it, don't we?
James S. Veldman: Might I suggest to Your Honors that you do have a choice, and I suggest to you this. In Brown v. Ohio, as I attempted to note in my second point in my reply brief, in Brown v. Ohio the question of whether the offense was a lesser included offense came before this Court more or less as a fait accompli.
Potter Stewart: The Supreme Court of Ohio or the Court of Appeals of Ohio held that it was a lesser included offense.
James S. Veldman: Precisely.
Potter Stewart: And here the Supreme Court of Illinois has held that it was a lesser included offense.
James S. Veldman: But I believe that the difference here is that it was not contested.
Potter Stewart: There is a dissenting opinion that -- I used to have a law teacher who told the whole class that dissenting opinions were subversive literature.
James S. Veldman: If that were --
Potter Stewart: In any event, the court has spoken through the late Mr. Justice Dooley, that is your court, the highest court of your state, and it has told us that in Illinois this failing to stop or rather driving at excessive speed is a lesser included offense of manslaughter. And we can't independently reexamine that holding, can we?
James S. Veldman: I believe that you can, Your Honor, because I believe that this Court must look at Mr. Justice Dooley's holding and I believe that you must consider it in light of, number one, the dissent, which I don't think of as subversive in this particular case at any rate, and also in light of the very clear definition of what is a lesser included offense. I don't think this Court must find itself bound by a holding of a state court which would, of course, in effect -- if Your Honors feel bound by Mr. Justice Dooley's determination, then you must apply Brown v. Ohio, and for this Court to be put in that position where it has no choice but to follow Mr. Justice Dooley I submit is cutting unnecessarily down on what are obviously the powers of this Court.
Potter Stewart: Well, you would concede, would you -- you would agree, I suppose, Mr. Veldman, wouldn't you, that if a state legislature passes a law saying that something is black and the supreme court of that state says what this really means is that something is white, we have absolutely no power whatsoever to disagree with the construction put upon that law by the highest court of its state, do we?
James S. Veldman: Unless --
Potter Stewart: Do we or not?
James S. Veldman: I would say --
Potter Stewart: And why is this different? That is the --
James S. Veldman: I would say in the ordinary case, no, unless the construction put upon the -- of whether it is black or white so encroaches upon that constitutional question that it deprives this Court of the right to decide the constitutional question, and that is what I am saying, that --
Potter Stewart: Well, what authority do you have for that exceptional submission?
James S. Veldman: I -- I beg your pardon.
Potter Stewart: I mean, in other words if the statute as passed saying there shall be no hearing in this kind of a situation before somebody is fired and the supreme court of that state says, well, what it really means is that there shall be a hearing, then can we entertain a due process attack upon that statute upon the ground that it purports to provide for no hearing?
James S. Veldman: If the supreme court of the state had said that --
Potter Stewart: Constructed the statute to say what it really means is that there will be a hearing in accord with due process of law.
James S. Veldman: No, but do you not feel, Your Honor, that if the supreme court of the state were to hold that a statute which said there shall be a hearing and the supreme court were to say that statute means there is to be no hearing, do you not feel that this Court would be empowered to overturn that undue process grounds, notwithstanding the state court decision?
Warren E. Burger: Are you trying to suggest to us that when a state court is construing the federal Constitution that presents a different situation?
James S. Veldman: I am. I am in a very true sense because I feel that, as I have attempted to do under the second point of the people's principal brief here, there is a very definite and standard definition of what is a lesser included offense and this offense simply does not fit into that definition.
William H. Rehnquist: Well, Mr. Veldman, didn't Mr. Justice Dooley recognize that in page A7 and page A8 of the petition for a writ of certiorari, at the bottom of the page, where he says, 'As is usually the situation between greater and lesser included offenses, the lesser offense, failing to reduce speed, requires no proof beyond that which is necessary for conviction of the greater, involuntary manslaughter. Accordingly, for purposes of the double jeopardy clause, the greater offense is by definition the 'same' as the lesser offense included within it." Couldn't you read that as itself being constrained by his view of the double jeopardy clause?
James S. Veldman: Well, I think that is his view of the double jeopardy clause. I think that the problem that I see in that is, number one, that you will notice, Your Honor, that the case law which I cited to this Court is very clear, that -- I am not attempting to depart from your question but perhaps approaching it a little --
Warren E. Burger: We will resume there at 1:00 o'clock, counsel.